Cobb, J.
When this case was here before (101 Ga. 130), it was held, that the pleas filed by the defendant set up matters which, if established by competent evidence, constituted a good defense to the action, and it was therefore erroneous to strike such pleas on general demurrer. Upon the trial the only evidence offered was in support of that plea which alleged an agreement between the defendant and the company of which the plaintiff was receiver, under the terms of which the company was to furnish him cottonseed meal and hulls in exchange for cotton*180seed and to sell him farm fertilizers at a given price, which it is alleged the company failed to do. While there was evidence of a written agreement to this effect, there was no evidence whatever showing that there had been a failure by the company to furnish to the defendant, upon request, any of the articles specified in the agreement, or that it had refused to accept from him when tendered any of the articles which it had agreed to buy. Treating the plea as setting up a valid defense to the action (and for the purposes of this case it must be so treated), the evidence failed to support the allegations of the same; and, there being no evidence offered to establish any of the other pleas, the court did not err in directing the jury to return a verdict in favor of the plaintiff.

Judgment affirmed.


All the Justices concurring.